Citation Nr: 1715413	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  12-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to August 31, 2012 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1966 through April 1969, and from October 6, 2001 to October 7 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, granting service connection for Post-Traumatic Stress Disorder (PTSD) with an initial disability rating of 50 percent, effective September 13, 2007.  Thereafter in a March 2014 rating decision, the RO increased the rating for PTSD to 70 percent, effective August 31, 2012.

The Board notes that in his Form VA 9, the Veteran requested a Board hearing.  The Veteran was scheduled for a Travel Board hearing on November 16, 2016.  Both the Veteran and his representation were sent notice of this hearing, but the Veteran did not appear.  The record does not reflect that the Veteran has made a request to reschedule the hearing; thus, the Board finds the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (d) (2016).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran indicated in his August 2012 VA examination that he was currently employed full time, and has not submitted any evidence that he is unemployable due to his disability.  Therefore, TDIU has not been raised by the record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  Prior to August 31, 2012, the Veteran's PTSD had not been manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene.  A total social and occupational impairment has not been shown.

2.  From August 31, 2012 forward, the Veteran's PTSD has been manifested by suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, anxiety, and irritability; resulting in occupational and social impairment with reduced reliability and productivity.  A total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent prior to August 31, 2012 for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating in excess of 70 percent from August 31, 2012 for PTSD have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

The appeal for an increased rating for PTSD arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as contained in the rating decisions and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

Duty to Assist

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).  Here, the Veteran's service treatment records and VA medical records are associated with the Veteran's claims file.  The file does not indicate that the Veteran receives any treatment from private health providers for his PTSD and, as such, no private medical records are associated with the file.  VA's actions satisfied its duty to assist the Veteran in developing her claim.  See 38 U.S.C.A. § 3.159 (e) (West 2014).


Increased Schedular Rating Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  See, Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3 (2013).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id. 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name.  Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See, Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See, Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See, Massey v. Brown, 7 Vet. App. 204, 207 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (2013) (incorporating by reference the DSM-IV).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

The Veteran contends that he is entitled to an increased rating in excess of 50 percent prior to August 31, 2012 and in excess of 70 percent from August 31, 2012 forward.  For the purpose of clarity, the Board will address the period prior to August 31, 2012 first, followed by the second period.  

VA treatment records reflect consistent treatment for PTSD with complaints of anxiety, panic attacks, irritability, nightmares, and sleep disturbances, but also consistently note that memory is "intact" and "normal".  Throughout the entire period of appeal, suicidal ideation, homicidal ideation, and hallucinations have been consistently denied, the Veteran's appearance has been consistently described as well-groomed, his behavior has consistently been described as pleasant and cooperative, and his speech has consistently been described as normal.

A February 2008 VA treatment record notes a diagnosis of PTSD with sleep disturbance and anxiety.  The Veteran reported he was fearful of losing his job because he gets too much anxiety from meeting "a lot of customers in a room together".
	
A June 2008 VA treatment record notes a diagnosis of PTSD with sleep disturbance and anxiety.  The Veteran reported that a recent traffic accident involving a fuel explosion triggered memories of the fuel attack in Vietnam and is now having nightmares, day time intrusive thoughts, poor sleep, low mood and high anxiety.  The Veteran further reported working for a new employer in the same industry.

A September 2009 letter from a VA physician notes that the Veteran had been under his care for over a year and that the Veteran suffers from "significant dysfunction, frequently preventing him from performing his job effectively, because of his PTSD."  The doctor noted the Veteran's panic attacks are triggered by ordinary and unavoidable circumstances.

In April 2010, the Veteran submitted a letter in which he reported that two of his accounts at work were reassigned to another salesman as his management was not satisfied with his work on them and that he hasn't let management know about his use of medications which he stated help him cope but do not enhance job performance.

The Board notes that between May 2007 and August 2012, the Veteran has been assigned GAF scores ranging from 49 to 90.  While GAF scores are not dispositive when determining the proper disability rating for a psychiatric disorder, the frequency with which the Veteran's GAF scores fell in the 41 to 50 range increases the probative weight of these scores with respect to the question of the Veteran's overall level of occupational and social impairment due to his symptomatology during this period.

Considering the totality of the evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating for the period prior to August 31, 2012.  See 38 C.F.R. § 4.7.  The Veteran has been married to his current wife for over twenty years and still has relationships with his children.  The Veteran was working as a wine salesman.  While the record reflects a limited number of friends, these problems more nearly approximate the 50 percent rating, which contemplates difficulties with social and work relationships.  The fact that the Veteran does still have familial and social relationships, and is able to maintain work relationships to some degree, militates against finding that the Veteran is unable to establish and maintain relationships, as contemplated by a 70 percent rating.

Turning to the period from August 31, 2012 forward, the Board finds that a rating higher than 70 percent is not warranted.  The preponderance of the evidence indicates none of the evidence indicates that the Veteran's symptoms result in a total occupational and social impairment.  The Veteran has been working full time as a salesman.  The Veteran has, during this period, maintained relationships with his wife and children, and thus has stable family relationships.  The Veteran also endorsed socializing on occasion with friends and during this period.  Both of these facts indicate that the Veteran does not have a total social impairment.  He has not during this period exhibited any of the symptoms associated with a 100 percent rating for a psychiatric disability, and indeed has generally denied symptoms of such severity, such as suicidal or homicidal thoughts, hallucinations, disorientation to time and place, and inability to maintain personal hygiene.  Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the period prior to August 31, 2012, or an increased evaluation in excess of the current rating assigned for the period from August 31, 2012 forward.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Therefore, for the reasons stated above, the Board finds that a rating in excess of 50 percent for the period prior to August 31, 2012 for PTSD is not warranted, and that a rating in excess of 70 percent from August 31, 2012 forward for PTSD is not warranted.  

Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, anxiety, and irritability; resulting in occupational and social impairment with reduced reliability and productivity.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory anxiety, irritability, and an inability to establish and maintain effective relationships.  Id. 

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as the Veteran's noted symptoms, as well has their overall effect on his occupational and social functioning, are directly contemplated by the rating schedule and the General Formula to some degree.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent prior to August 31, 2012 for PTSD is denied.

Entitlement to an initial rating in excess of 70 percent from August 31 2012 forward for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


